Name: Council Regulation (EEC) No 2664/79 of 23 November 1979 temporarily suspending the autonomous Common Customs Tariff duties on certain industrial products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 12. 79 Official Journal of the European Communities No L 305/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2664/79 of 23 November 1979 temporarily suspending the autonomous Common Customs Tariff duties on certain industrial products THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Having regard to the draft Regulation submitted by the Commission, Whereas production of the products referred to in this Regulation is at present inadequate or non-existent within the Community and producers are thus unable to meet the needs of user industries of the Commu ­ nity ; Whereas it is in the Community's interest in certain cases to suspend the autonomous Common Customs Tariff duties only partially, particularly because of the existence of Community production , and in other cases to suspend them completely ; Whereas, taking account of the difficulties involved in accurately assessing the development of the economic situation in the sectors concerned in the near future, these suspension measures should be taken only temporarily, by fixing their period of validity by refer ­ ence to the interests of Community production, HAS ADOPTED THIS REGULATION : Article 1 From 1 January to 30 June 1980 the autonomous Common Customs Tariff duties for the products listed in the Annex hereto shall be suspended at the level indicated in respect of each of them . Article 2 This Regulation shall enter into force on 1 January 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 November 1979 . For the Council The President R. Mac SHARRY No L 305/2 Official Journal of the European Communities 1 . 12. 79 ANNEX CCT heading No Description Rate of autonomous duty (%) ex 28.04 B Helium 0 ex 28.21 Chromium dioxide 0 ex 28.40 B II pentaCalcium hydroxide tris(orthophosphate) for use in non-ferrous metallurgy (a) 0 ex 28.42 A VI Lithium carbonates not corresponding to the following specifications :  In the form of white powder  Containing 98.5 % or more of Li2CO3 and :  Less than 2 ppm of arsenic  Less than 200 ppm of calcium  Less than 200 ppm of chlorides  Less than 20 ppm of iron  Less than 150 ppm of magnesium  Less than 20 ppm of heavy metals  Less than 300 ppm of potassium  Less than 300 ppm of sodium  Less than 200 ppm of sulphates 0 ex 28.57 A Silane (silicon hydride) 0 ex 29.02 A I Carbon tetrafluoride (tetrafluoromethane) 0 ex 29.03 C I Methanesulphonyl chloride 0 ex 29.13 E 4-Methoxy-4-methylpentan-2-one 0 ex 29.13 G II 1 -Chloro-3,3-dimethylbutanone 0 ex 29.1 6 A II L-Malic acid and its salts and esters 0 ex 29.1 6 A VII Cholic acid and 3 -alpha, 12-alpha-dihydroxy-5-beta ­ cholan-24-oic acid (deoxycholic acid) 6 ex 29.19 C 2,2-Bis(chloromethyl)trimethylene tetrakis (2-chloroethyl) bis(phosphate) 0 ex 29.19 C Tetrakis(2-chloroethyl) ethylene bis(phosphate) 0 ex 29.22 A III tert-Butylamine 0 ex 29.22 D I 3,5-Dichloroaniline 0 ex 29.23 E Levodopa (INN) 0 ex 29.23 E Dobutamine (INN) and its salts 0 ex 29.25 B II c) Barbituric acid 0 ex 29.25 B III b) Bendiocarb (ISO) 0 ex 29.31 B 2,2'-Thiodiethyl bis [3-(3,5-di- /fr/-butyl-4-hydroxyphenyl) propionate] 0 ex 29.34 C 2-Chloroethylphosphonic acid 10 1 . 12. 79 Official Journal of the European Communities No L 305/3 CCT heading No Description Rate of autonomous duty (%) ex 29.35 Q Amprolium (INN) hydrochloride 0 ex 29.35 Q 2-(4-Pyridyl)ethanesulphonic acid 0 ex 29.35 Q Prifinium bromide ( INN) 0 ex 29.44 C Cefaclor (INN) and its hydrates, salts and esters 0 ex 30.01 B II Mixture of oestrogens of equine origin 0 ex 30.02 C Purified pneumococcal polysaccharides 0 ex 30.03 A lib) Cisplatin (INN) 0 ex 30.03 A II b) Mixture of oestrogens of equine origin in powder form 0 ex 38.19 G Catalysts in the form of spherical grains with a diameter of not less than 1.4 mm and not more than 1.8 mm consisting of boron trifluoride on an aluminium oxide support 0 ex 38.19 G Catalysts in the form of rodlets having a length of not more than 5 0 mm and a diameter of not more than 3.6 mm, consisting of copper oxide and dichromium trioxide 0 ex 38.19 G Catalysts, in the form of granules or rings having a dia ­ meter of not less than 3 mm and not more than 10 mm, consisting of silver supported on aluminium oxide, the silver content being not less than 10 % and not more than 20 % by weight 0 ex 38.19 G Catalyst consisting of a mixture of oxides on a silicon dioxide support and containing by weight : (a) Not less than 25 % and not more than 40 % of anti ­ mony (b) Not less than 5 % and not more than 10 % of iron (c) Not less than 0.2 % and not more than 1.5 % of molybdenium (d) Not less than 0.8 % and not more than 4 0 % of tellu ­ rium ' ) 0 ex 38.19 U Cholic acid and 3-alpha, \ 12-alpha-dihydroxy-5-beta ­ cholan-24-oic acid (deoxycholic acid), crude 10 ex 38.19 U Crude bile acids 10 ex 38.19 U Tetramethylammonium hydroxide dissolved in methanol 0 ex 38.19 U Flame-retardant reaction products of acetaldehyde, ethylene oxide and phosphorus trichloride 0 ex 39.01 CV Polyurethane reflecting sheeting, whether or not in rolls 0 ex 39.01 C V Polyurethane polymers in one of the forms mentioned in Note 3 (a) to Chapter 39, based on a mixture of 2-methyl and 4-methyl-m-phenylene di-isocyanates and branched chain triols with an average molecular weight of not less than 6 000 , and containing terminal epoxy groups 12 No L 305/4 Official Journal of the European Communities 1 . 12. 7,9 CCT heading No Description Rate of autonomous duty (%) ex 39.01 C VII Poly [oxy(2,6-dibromo-1,4-phenylene)] intended for use in the manufacture of polyamide 6-6 or polypropylene (a) 0 ex 39.02 C II Microporous polytetrafluorethylene film, not less than 30 cm in width and weighing not more than 22.4 g/m 2 , whether or not in rolls 0 ex 39.02 C VI a) Copolymer of maleic anhydride and styrene, whether or not containing a styrene-butadiene block copolymer 0 ex 39.02 C VI a) An A-B-A block copolymer of polystyrene ethylene-buty ­ lene copolymer and polystyrene containing not more than 35 % by weight of styrene, in one of the forms mentioned in Note 3 (b) to Chapter 39 0 ex 39.02 C VIII Copolymers of vinylidene chloride with vinyl chloride, containing not less than 79.5 % by weight of vinylidene chloride, in one of the forms mentioned in Note 3 (a) and (b) to Chapter 39, for the manufacture of fibres, monofil or strip (a) 0 ex 39.02 C XII Polyacrylic acid for use as a thickener in textile pigment printing pastes (a) 0 ex 39.02 C XII Copolymerization products of acrylic and methacrylic esters in the form of film of a thickness not less than 50 and not more than 150 micrometers, whether or not in rolls 0 ex 39.02 C XIV a) Polymerization product of acrylic acid with small quantities of a polyunsaturated monometer intended for use as a thick ­ ener in textile pigment printing pastes (a) 0 ex 48.07 D Kraft paper with latex addition to the stock, coated on one side with polybutadiene-styrene weighing not less than 104 g and not more than 116 g/m2 for the manufacture of disposable nappy inserts (a) 6 ex 51.01 A Yarn of polyvinyl alcohol , soluble in water at a temperature of 50 °C for use in the manufacture of weftless ' felts ' for papermaking machines (a) 0 ex 51.02 A II Strip of polytetrafluoroethylene, whether or not in rolls, with an extension at break not exceeding 25 % 0 62.03 B I a) Sacks and bags of the kind used for the packing of goods, used, of flax or of sisal 0 ex 70.02 B Yarns of 33 tex or a multiple thereof obtained from contin ­ uous spun glass filaments having a diameter of not less than 2.5 and not more than 5.1 micrometers, other than those treated so as to improve their adhesion to elastomers 0 76.01 Bib) Waste of aluminium, other (including factory rejects) 0 ex 84.51 A Electronic pocket communicators for handicapped persons which, by means of push buttons and printing thermic head, print and issue text on tape 0 1 . 12. 79 Official Journal of the European Communities No L 305/5 CCT heading No Description Rate of autonomous duty (%) ex 84.55 C Parts and accessories of electronic pocket communicators for handicapped persons which, by means of push buttons and printing thermic head, print and issue text on tape 0 ex 85.21 AV Digital displays consisting of a glass tube mounted on a board up to 220 mm long and 45 mm wide excluding leads . The tube contains a straight line of digits not less than four in number, each digit consisting of a number of segments containing an inert gas with a metallic base coated with phosphorus salts which give off light when bombarded with electrons 0 ex 85.21 D II Digital displays consisting of a printed circuit board of a size not exceeding 35 mm x 90 mm with a single line of digits, not less than three in number comprising light-emit ­ ting diodes manufactured from gallium-based semi ­ conductor compounds mounted thereon . Each digit is composed of seven segments plus a decimal point and the line of digits has a protective cover of translucent plastic 0 (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions .